Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a transitory signals per se. Claim 11 recited that “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations…,” which is a transitory signals per se because applicant did not clearly claim that the readable medium is a non-transitory computer/machine readable medium. The claim 11 is not patent eligible.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 recited the limitations "obtaining input data…, and obtaining additional input data…,” which are unclear about the source of the input data; and also recited the limitations “retraining a fast path model…, training a slow path model…, and determining a fast path negative impact metric…and a slow path negative impact metric..,” which are unclear about the solution of the negative impact related to path prediction model and also unclear about the destination of the negative impact metric; therefore, the claims 1, 11, and 17 are being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Allowable Subject Matter
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a device , a method and a program product comprising: determining a fast path prediction according to input data based on a fast path model and determining a slow path prediction according to the input data and additional input data based on a slow path model for a first time period; retraining the fast path model according to the input data and the fast path prediction; training the slow path model according to the slow path prediction; and determining a fast path negative impact metric according to the retrained fast path model resulting in a determination of the fast path negative impact metric and determining a slow path negative impact metric according to the trained slow path model resulting in a determination of the slow path negative impact metric at set forth in the specification and independent claim 1 and dependent claims 1, 11, and 17.






Additional References
The examiner as of general interest cites the following references.
a. 	Katagiri, U.S. Patent Application Publication No. 2014/0321849 A1.
b. 	Rodrig, U.S. Patent Application Publication No. 2010/0027418 A1.
c. 	Gagne, U.S. Patent Application Publication No. 2002/00216640 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            June 14, 2022